Exhibit 10.1

EA Bonus Plan

Addendum

FY12 Bonus Formula

Subject to all other terms and conditions of the EA Bonus Plan (“Plan”)* those
Plan Participants who have been specifically identified by EA as eligible to
receive a discretionary bonus calculated according to the terms of this Addendum
for work performed during the Performance Period shall be eligible to receive a
discretionary bonus based upon the following:

Additional eligibility criteria, if any:

n/a (see Plan eligibility criteria)

Bonus Component(s), weightings, Performance Measure(s), and Measurement
Period(s) for all eligible employees other than the CEO:

 

Bonus Component(s)

   Weight    

Performance Measure(s)

  

Measurement Period(s)

Company Performance      20 %    EA’s external guidance targets for Non-GAAP
Earnings Per Share and Non-GAAP Net Revenue with 50% of this component based on
Non-GAAP Earnings Per Share and 50% of this component based on Non-GAAP Net
Revenue    Q1 through Q4 of Fiscal Year 2012 Business Unit / Individual
Performance      80 %    Individual contributions and the achievement of
measurable business objectives, including, but not limited to, business unit
financial and operational performance metrics, such as profit and revenue
targets    Q1 through Q4 of Fiscal Year 2012

Bonus Component(s), weightings, Performance Measure(s), and Measurement
Period(s) for the CEO:

 

Bonus Component(s)

   Weight    

Performance Measure(s)

  

Measurement Period(s)

Company Performance      75 %    Non-GAAP Earnings Per Share, Non-GAAP Net
Revenue and Non-GAAP digital revenue    Q1 through Q4 of Fiscal Year 2012
Individual Performance      25 %    Individual contributions and the achievement
of measurable business objectives    Q1 through Q4 of Fiscal Year 2012



--------------------------------------------------------------------------------

How a bonus award is funded:

Company-wide funding will be determined, on a discretionary basis, following the
completion of the fiscal year. The Company Performance Bonus Component is funded
based on the Performance Measure attainment levels. The Individual Performance
Bonus Component is funded at the discretion of Management based on the Company’s
attainment of its fiscal year financial and operational plans, or such other
factors as the Company deems relevant to the fiscal year.

How a bonus award payout is determined:

The actual earning and payout of a Participant’s individual bonus award is
discretionary and will be calculated based upon: (1) the Participant’s target
bonus amount; (2) the funding allocated to a Participant’s business unit (which
is a percentage of the total Company-wide funding) and (3) the Participant’s
Individual Achievement Factor, which takes into account the Participant’s
contributions to EA relative to individual performance expectations and overall
Company performance.

Payment schedule

As soon as administratively practicable following the completion of Q4 of FY2012
and Executive Compensation and Leadership Committee approval of the bonus
funding and, where applicable, individual employee bonus awards.

 

* Including, but not limited to: (1) the Plan Participant must be actually
employed by EA or one of its subsidiaries or affiliates on the date that each
payment is made pursuant to the Plan in order to earn the right to receive each
such payment, (2) except where otherwise required by local law, at any time
until the date that bonuses are paid under the Plan, the individual must not
have (i) violated any provision of EA’s Code of Conduct, any other written EA
policy and any law, rule or regulation applicable to EA and EA employees, or
(ii) entered into an employment termination or separation agreement (not
including agreements entered into in connection with the commencement or
continuation of employment), and (3) eligibility to receive a bonus calculated
pursuant to this Addendum does not guarantee the payment of any bonus for a
specific Performance Period, nor does it guarantee employment for any specific
period of time.

 

2